IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21042
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JORGE LISANDRO GALVEZ-CRUZ,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-359-1
                       - - - - - - - - - -
                           May 8, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jorge Lisandro Galvez-Cruz (Galvez) appeals the sentence

imposed following his guilty-plea conviction for harboring

illegal aliens in violation of 8 U.S.C. § 1324.   Galvez asserts

that the district court erred by increasing his base offense

level by nine levels pursuant to U.S.S.G. § 2L1.1(b)(2).   He

contends that the information in the PSR was speculative and that

the district court erred in relying on this information because

no one had testified before the district court as to these facts.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-21042
                                  -2-

     A defendant who objects to the sentencing court's

consideration of the information in the PSR bears the burden of

proving that the information is “materially untrue, inaccurate or

unreliable.”     United States v. Angulo, 927 F.2d 202, 205 (5th

Cir. 1991).    Galvez has not met this burden.   See United States

v. Parker, 133 F.3d 322, 329 (5th Cir. 1998).    Therefore, we

AFFIRM his sentence.

     AFFIRMED.